845 F.2d 1034
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Elmer R. SEEVERS, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 87-3546.
United States Court of Appeals, Federal Circuit.
Feb. 23, 1988.

Before BISSELL, Circuit Judge, NICHOLS, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (MSPB), Docket No. SF831L8710236, sustaining the Office of Personnel Management's denial of petitioner's application for disability retirement is affirmed.

OPINION

2
Our scope of review in a disability retirement case is limited to whether "there has been a substantial departure from important procedural rights, a misconstruction of the governing legislation, or some like error 'going to the heart of the administrative process.' "   Lindahl v. Office of Personnel Management, 470 U.S. 768, 791 (1985) (quoting Scroggins v. United States, 397 F.2d 295, 297 (Ct.Cl.), cert. denied, 393 U.S. 952 (1968)).  The factual underpinnings of a disability retirement determination are not reviewable by this court.  Id. at 791.


3
Petitioner asserts that the MSPB decision was based on "erroneous interpretations of statutes and regulations" and that the administrative judge (AJ) failed "to consider materials [sic] evidence that was available when the record closed."    Petitioner, however, has not identified any specific statute or regulation he believes was not properly interpreted and has failed to state what evidence was not considered.  Moreover, in the proceeding below both parties were advised by the AJ that the record would be closed and petitioner did not at that time specify any additional evidence he wished to submit.


4
Accordingly, we have been shown no basis for reversing the decision of the MSPB.